IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


POLITICAL PRISONER #DL4686 (A/K/A          : No. 80 EM 2017
ALTON D. BROWN),                           :
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
THE FIRST JUDICIAL DISTRICT OF             :
PENNSYLVANIA,                              :
                                           :
                    Respondents            :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of August, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition or Extraordinary

Relief is DENIED.